United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3335
                                   ___________

Dr. R.C. Samanta Roy Institute of       *
Science and Technology, a Wisconsin     *
non-stock corporation; Midwest Oil      *
of Minnesota, LLC,                      *
                                        *
             Appellants,                *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
The Star Tribune Company,               * District of Minnesota.
f/k/a Cowles Media Company,             *
d/b/a Star Tribune,                     * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: October 6, 2006
                                Filed: October 23, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       The Dr. R.C. Samanta Roy Institute of Science and Technology and Midwest
Oil of Minnesota, LLC appeal the district court’s1 dismissal of their 42 U.S.C. § 1981
action. We agree with the district court that plaintiffs did not state a section 1981

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
claim, based on the reasoning of Phelps v. Wichita Eagle-Beacon, 886 F.2d 1262,
1267 (10th Cir. 1989), and thus we affirm. See 8th Cir. R. 47B. We deny appellee’s
motion for summary dismissal of the appeal.
                       ______________________________




                                       -2-